ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Allowable Subject Matter
2.	   Claims 1-10 are allowed.  

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a remote control system able to remotely control an autonomously driving vehicle, comprising, among other limitations, a communication device able to communicate with the vehicle; an input device to be operated by an operator for intervening in control of the vehicle; a margin calculating part configured to calculate an operator intervention margin showing a possibility of an operator being able to intervene in control of the vehicle; and an instructing part configured to send the vehicle instructions relating to control of the vehicle through the communication device, wherein the instructing part is configured to send the vehicle instructions from the operator when the input device is operated by the operator and send the vehicle an instruction for changing a driving plan of the vehicle when the operator intervention margin is equal to or less than a predetermined value.
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663